                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )       No. 2:16 CR 87
                                         )
SHANTERRA JONES                          )

                                       ORDER

       On February 27, 2019, the United States Probation Department filed a Petition for

Warrant for Offender Under Supervision, alleging that defendant Shanterra Jones

violated the terms and conditions of her probation. (DE # 85.) On March 21, 2019, the

Government and defendant stipulated to an Agreed Disposition of the Petition. (DE #

95.)

       On April 11, 2019, defendant filed a notice that she intended to waive her rights

to a Rule 32.1(b)(2) probation revocation hearing. (DE # 100.) The same day, this court

referred this matter to United States Magistrate Judge Joshua P. Kolar for a report and

recommendation on defendant’s notice (DE # 100), specifically regarding whether

defendant knowingly and voluntarily waived the right to a Rule 32.1(b)(2) probation

revocation hearing, and whether defendant knowingly and voluntarily entered into the

Agreed Disposition. (DE # 101.)

       After a hearing, Magistrate Judge Kolar issued his findings and

recommendations. (DE # 104.) The parties have waived objections. (Id.) Accordingly,

the Magistrate Judge’s findings and recommendations are now ADOPTED and the

court finds: (1) defendant Shanterra Jones knowingly, freely, voluntarily, and

intentionally entered into the Agreed Disposition of Probation Violations (DE # 95); and
(2) defendant Shanterra Jones knowingly, freely, voluntarily, and intentionally waived

her right to a probation revocation hearing.

      Pursuant to the Agreed Disposition of Probation Violations (DE # 95), defendant

Shanterra Jones is now ADJUDGED to have committed the violation of probation

described in the February 27, 2019, Petition and Agreed Disposition (DE ## 85, 95).

Defendant Shanterra Jones’ term of probation is REVOKED and she is hereby

committed to the United States Bureau of Prisons to serve a term of imprisonment of

four (4) months. Upon her release from the Bureau of Prisons, defendant shall be

discharged from any further term of probation.

                                         SO ORDERED.

      Date: April 24, 2019
                                         s/James T. Moody             .
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
